Judgment, Supreme Court, New York County (Martin Evans, J., and a jury), entered June 12, 1991, which, inter alia, awarded plaintiff $3 million for future pain and suffering, unanimously modified, on the law and the facts, to the extent of remanding for a new trial on the issue of damages relating to future pain and suffering only, without costs, unless plaintiff stipulates, within 20 days after service of a copy of this order, to the entry of an amended judgment reducing the award for future pain and suffering to $1 million, with appropriate adjustments as are required by CPLR article 50-B, in which event the judgment as amended is affirmed, without costs. If plaintiff declines to so stipulate, the Court shall permit an additional physical examination of plaintiff prior to the limited trial.
Plaintiff, a track worker for defendant railroad, slipped during the course of his duties, twisted his leg, and developed a deep vein thrombosis that permanently disabled him. While plaintiff’s injury was genuine, we find that the verdict for future pain and suffering was excessive, and may have been exacerbated by the admission of speculative testimony by his expert concerning the likelihood of his developing an ulcer or an embolism that could result in death. This testimony was not supported by the requisite showing of medical certainty, and was, in addition, outside the scope of the bill of particulars. Concur — Sullivan, J. P., Carro, Rosenberger, Wallach and Smith, JJ.